       Case: 3:20-cr-00077-jdp Document #: 10 Filed: 06/17/20 Page 1 of 1


                                                                                 OOCtR'B-
                                                                           !~ EC'~O'lF-lLE!D
                   IN THE UNITED STATES DISTRICT COURT 2020 JUN                   17 PH 4: 08
                  FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                        PETER OP-PEi~EER
                                                                       CLi~K US ElJST'Ct:J't~ltT
                                                                            W-S.ijFWi
UNITED STATES OF AMERICA                                     INDICTMENT

             V.                                               2Q CR
                                                  Case No. - - - - - - - - -        077            JDP
                                                           18 U.S.C. § 922(g)(l)
ANTHONY R. KROHN,




THE GRAND JURY CHARGES:

                                       COUNTl

      On or about June 1, 2020, in the Western District of Wisconsin, the defendant,

                                ANTHONY R. KROHN,

knowing he had previously been convicted of an offense punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or

affecting commerce a loaded Stoeger Luger .22 caliber handgun and .22 caliber

ammunition, said firearm and ammunition having previously traveled in and

affected interstate commerce.

           (In violation of Title 18, United States Code, Section 922(g)(l) ).




                                          Indictment returned:
